United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CHEYENNE VETERANS ADMINISTRATION
MEDICAL CENTER, Cheyenne, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-463
Issued: August 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 10, 2008 merit decision denying her traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a traumatic injury while in the performance of
duty on August 8, 2008.
FACTUAL HISTORY
On August 14, 2008 appellant, a 41-year-old house-keeping aid, filed a traumatic injury
claim (CA-1) alleging that, on August 8, 2008, she strained her back while lifting sheets out of a
laundry bin and placing them on shelves. She stated that she sought medical treatment on
August 10, 2008 from Dr. Douglas Bell, a treating physician. The employing establishment

controverted the claim, noting that appellant did not seek medical treatment until two days after
the alleged incident occurred.
On September 3, 2008 the Office notified appellant that the evidence submitted was
insufficient to establish her claim and advised her to provide, within 30 days, additional
documentation, including a firm diagnosis and a physician’s opinion as to how her injury
resulted in the diagnosed condition. It specifically asked appellant to provide a detailed
description as to how the injury occurred, including the cause of the injury; statements from any
witnesses or other documentation supporting her claim; and the reason she delayed seeking
medical treatment.
In a merit decision dated October 10, 2008, the Office denied appellant’s claim. It found
that the evidence was insufficient to establish that the claimed event occurred as alleged, or that
she had a diagnosed condition which could be connected to the claimed event.1
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
“arising out of and in the course of employment.”4
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.5 When an employee claims that she sustained a
traumatic injury in the performance of duty, she must establish the “fact of injury,” namely, she
must submit sufficient evidence to establish that she experienced a specific event, incident or

1

Appellant submitted additional evidence after the Office’s October 10, 2008 decision; however, the Board
cannot consider such evidence for the first time on appeal. The Board’s review of a case shall be limited to the
evidence in the case record which was before the Office at the time of its final decision. 20 C.F.R.
§ 10.501.2(c) (2007).
2

5 U.S.C. § 8101 et seq.

3

Id. at § 8102 (a).

4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
5

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

2

exposure occurring at the time, place and in the manner alleged, and that such event, incident or
exposure caused an injury.6
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast substantial
doubt on a claimant’s statements. The employee has not met her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.7
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.8 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is evidence that includes a physician’s rationalized opinion on whether there is
a causal relationship between the claimant’s diagnosed condition and the established incident or
factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.10
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof in establishing that
that she sustained a traumatic injury to her back on August 8, 2008.
Appellant claimed in her CA-1 form that the nature of her injury was a back strain which
occurred while she was lifting sheets out of a laundry bin and placing them on shelves. She
provided no detailed account of and stated no apparent cause for the injury. Appellant presented
no evidence regarding the specific mechanism of injury, as required in a claim for traumatic
6

See Paul Foster, 56 ECAB 208 (2004); Betty J. Smith, 54 ECAB 174 (2002); see also Tracey P. Spillane, 54
ECAB 608 (2003). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q), (ee).
7

See Betty J. Smith, supra note 6.

8

Katherine J. Friday, 47 ECAB 591, 594 (1996).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

John W. Montoya, 54 ECAB 306 (2003).

3

injury, nor has she even alleged that she experienced a specific event, incident or exposure at a
definite time, place and manner.11 She provided no evidence of a causal relationship between the
alleged injury and a diagnosed condition.
Appellant’s vague recitation of the facts as she perceived them is insufficient to establish
that a specific event occurred which caused an injury.12 She stated that she strained her back
while she was engaged in the process of “lifting sheets out of laundry [bins] and placing them on
shelves.” Appellant did not identify a particular act which caused the alleged back strain, or
explain how the alleged injury occurred. She did not allege whether she was lifting two sheets or
two hundred, or whether she was bent over or standing or sitting up right while performing the
alleged activity. Additionally, appellant’s actions surrounding the alleged incident cast serious
doubt on the validity of her claim. She did not immediately seek medical treatment and failed to
provide notification to her supervisor for a week.13 There were no witnesses to the alleged
incident and no indication that appellant related the alleged event to anyone.
In Tracey P. Spillane,14 an employee filed a claim alleging that she sustained an allergic
reaction at work. However, because she did not clearly identify the aspect of her employment
which she believed caused her to suffer the claimed condition, but only made vague references to
“possibly having a reaction to magazines or latex gloves,” the Board held that she had not
adequately specified the employment factors which she felt caused her need for medical
treatment, nor did she specify details such as the extent and duration of exposure to any given
employment factors. Medical reports reflected that the employee had not clearly reported to her
physicians that she felt her claimed condition was due to a specific and identifiable employment
factor. Similarly, in the instant case, appellant’s allegations are vague and do not relate with
specificity the cause of the injury (e.g., the fact that she twisted her spine as she lifted heavy
linens, or felt a pull as she reached overhead); or the exact and immediate consequence of the
injury (e.g., the fact that she fell, stumbled or had to sit down). Therefore, she has not met her
burden of proof to establish that she sustained an injury in the performance of duty.15
Thus, appellant has failed to establish the fact of injury: she did not submit sufficient
evidence to establish that she actually experienced an employment incident at the time, place and
in the manner alleged or that the alleged incident caused her condition.

11

See Betty J. Smith, supra note 6; see also Tracey P. Spillane, supra note 6.

12

See Dennis M. Mascarenas, supra note 9.

13

The Board notes that the CA-1 form was dated August 14, 2008, but was received by the Office on August 25,
2008, more than two weeks after the alleged employment incident.
14

See Tracey P. Spillane, supra note 6.

15

As appellant failed to establish that the claimed event occurred as alleged, it is not necessary to discuss the
probative value of medical evidence. Id. However, the Board notes that appellant did not submit any medical
evidence in support of her claim prior to the issuance of the Office’s October 10, 2008 decision.

4

CONCLUSION
Appellant has not met her burden of proof to establish that she sustained a traumatic
injury to her back in the performance of duty on August 8, 2008.
ORDER
IT IS HEREBY ORDERED THAT the October 10, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

